UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

--- --- n--X

 

IN RE: CONFERENCES IN CIVIL CASES : ORDER

ween enn ener n teen e eens x

 

Consistent with the Court’s recent standing orders restricting access to the courthouse,
effective immediately, all conferences in all civil cases assigned to Judge Briccetti shall be
conducted by telephone conference call. Unless otherwise ordered by the Court, counsel and
unrepresented parties shall not attend court in person.

It will be the responsibility of counsel to arrange a conference call. At the time of the
scheduled conference, once all counsel (and unrepresented parties) are on the line, they shall call
Chambers at the following number: (914) 390-4166.

This Order is subject to revocation at any time. In that event, the Court will notify
counsel (and unrepresented parties) sufficiently in advance of the scheduled conference to allow
participants to attend court in person.

Dated: March 16, 2020
White Plains, NY
SO ORDERED}

ut

Vincent L. Briccetti
United States District Judge

 
